[Cite as State v. Anderson, 2014-Ohio-5523.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                    :

                 Plaintiff-Appellee,              :
                                                                        No. 14AP-169
v.                                                :                (C.P.C. No. 07CR-06-4563)

Kim L. Anderson,                                  :                (REGULAR CALENDAR)

                 Defendant-Appellant.             :



                                           D E C I S I O N

                                   Rendered on December 16, 2014


                 Ron O'Brien, Prosecuting Attorney, and Steven L. Taylor, for
                 appellee.

                 Kim L. Anderson, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Defendant-appellant, Kim L. Anderson, appeals from a judgment of the
Franklin County Court of Common Pleas. Because we lack jurisdiction, we must dismiss
this appeal.
I. Factual and Procedural Background
        {¶ 2} In 2007, a grand jury indicted appellant with a number of charges arising
from his participation in a mortgage fraud scheme. A jury found appellant guilty of a
number of the charges but could not reach a verdict on others. The trial court sentenced
appellant accordingly and also ordered appellant to pay restitution to the victims. This
court affirmed. State v. Anderson, 10th Dist. No. 08AP-1071, 2009-Ohio-6566.
No. 14AP-169                                                                                2

       {¶ 3} Appellant subsequently began filing multiple postconviction motions
seeking relief of one kind or another. The three motions that are relevant to this appeal
are set forth here. First, on March 13, 2013, he filed a motion to file a delayed petition for
postconviction relief pursuant to R.C. 2953.23 based upon newly-discovered evidence and
misconduct of the prosecutor and several witnesses. Second, on September 9, 2013,
appellant filed a "Plain Error Motion Pursuant to Crim.R. 52(B)" in which he alleged that
a variety of errors caused his convictions and sentence to be void. Last, appellant alleges
that he filed a motion for judgment on the pleadings on January 6, 2012. No such motion
was filed that day, although the record reflects that appellant filed a motion for relief from
judgment pursuant to Civ.R. 60(B) on that day.
       {¶ 4} In a decision and entry dated January 14, 2014, the trial court denied
various motions filed by appellant, specifically mentioning the September 9, 2013 motion
for plain error. The trial court was clear that "all pending motions relating to this case
that have been filed by this Defendant are OVERRULED."
       {¶ 5} However, on January 22, 2014, appellant filed a motion in which he argued
that the three motions described above were still pending. Two days later, on January 24,
2014, the trial court issued another decision and entry. The trial court noted that it
believed it had resolved all of appellant's outstanding motions in its January 14, 2014
decision and entry.     To be clear, however, the trial court reiterated that appellant's
motions were all denied.
II. Appellant's Appeal
       {¶ 6} Appellant appeals from the January 24, 2014 decision and entry and assigns
the following errors:
              [1.] The Trial Court Erred and abused its discretion by
              denying Appellant's Plain Error Motion pursuant to Crim.
              Rule 52(B); which was clearly defined under Crim. Rule 52(B)
              as a Post-Conviction Petition

              [2.] The Trial Court Erred and abused its discretion by not
              holding an Evidentiary Hearing on any of the Three (3)
              motions denied in its January 24, 2014 Order Appealed
              herein. Specifically, the Appellant was denied Due Process of
              law, when the trial court failed to even have an evidentiary
              hearing on the substantial issues raised and presented in
              Appellant's Plain Error Motion pursuant to Crim.Rule 52(B)
No. 14AP-169                                                                                 3

              and Ineffective Assistance of Counsel filed on September 9,
              2013; Motion for Delayed Post-Conviction Relief filed on
              March 13, 2013; and his Motion for Judgment on the
              Pleadings filed on January 6, 2012.

              [3.] The Defendant-Appellant's convictions and sentence
              were tainted by prosecutorial misconduct in the form of fraud
              against the court as well as judicial misconduct by the trial
              judge; all of which denied Appellant a fair trial.

       1. Appellant did not Timely Appeal from the Denial of his
       Various Motions

       {¶ 7} Initially, the state argues that this court lacks jurisdiction to hear this appeal
because appellant did not timely appeal from the correct entry. We agree.
       {¶ 8} The trial court denied all of appellant's outstanding motions in a decision
and entry dated January 14, 2014. Pursuant to App.R. 4(A), in order to vest this court
with jurisdiction over his appeal, appellant was required to file a notice of appeal within
30 days of the trial court's judgment. State v. Monroe, 10th Dist. No. 10AP-839, 2012-
Ohio-239, ¶ 7, citing State v. Berry, 10th Dist. No. 11AP-35, 2011-Ohio-3931, ¶ 8. He did
not do so. His failure deprives this court of jurisdiction to hear an appeal from that entry.
Monroe at ¶ 8; State v. Kramer, 10th Dist. No. 03AP-633, 2004-Ohio-2646, ¶ 6.
       {¶ 9} Instead of appealing from the January 14, 2014 final judgment, appellant
filed a timely appeal from the trial court's January 24, 2014 decision and entry. That
decision, however, was in response to appellant's January 22, 2014 motion which, at best,
was a request for the trial court to reconsider its January 14, 2014 denial of his
outstanding motions. Because the trial court's January 14, 2014 decision was a final
judgment, the motion for reconsideration is a nullity, as is any judgment resulting from
the motion. Kramer at ¶ 7; State v. Harris, 11th Dist. No. 2011-L-127, 2011-Ohio-5600, ¶
11. Accordingly, appellant could not appeal from the January 24, 2014 judgment and
entry. State v. Keith, 9th Dist. No. 08CA009362, 2009-Ohio-76, ¶ 8; State v. Dix, 8th
Dist. No. 101007, 2014-Ohio-3330, ¶ 3; State v. Steele, 10th Dist. No. 05AP-92, 2005-
Ohio-4786, ¶ 11.
III. Conclusion
       {¶ 10} The trial court's January 14, 2014 decision and entry denying all of
appellant's outstanding motions was a final judgment. Appellant had 30 days to appeal
No. 14AP-169                                                                         4

that judgment. Because appellant failed to timely file an appeal from that judgment, we
must dismiss this appeal for lack of jurisdiction.
                                                                     Appeal dismissed.

                            TYACK and DORRIAN, JJ., concur.